Citation Nr: 0017161	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  96-50 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than August 14, 
1995, for the grant of a 70 percent evaluation for a 
schizophrenic reaction.

2.  Entitlement to an effective date earlier than August 14, 
1995, for the grant of a total rating for compensation based 
upon individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1956 to 
August 1960 and from November 1960 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which increased the evaluation for the veteran's 
schizophrenic reaction to 70 percent, effective August 14, 
1995, and granted a total rating for compensation based on 
individual unemployability, effective August 14, 1995.


FINDINGS OF FACT

1.  By a November 1993 rating decision the RO denied an 
increased evaluation for the veteran's schizophrenic 
reaction, evaluated as 50 percent disabling; the veteran did 
not appeal this decision.

2.  The veteran's claims for an increased rating and for an 
award of a total rating for compensation based upon 
individual unemployability were received on August 14, 1995.

3.  By a March 1996 rating decision, the RO assigned a 70 
percent rating for the veteran's schizophrenic reaction, 
effective August 14, 1995, and granted a total rating for 
compensation based on individual unemployability, effective 
August 14, 1995.

4.  Subsequent to the November 1993 rating decision, there is 
no document of record which may be considered a claim for an 
increased rating or a claim for a total rating based on 
individual unemployability prior to August 14, 1995.

5.  The evidence does not show that the severity of the 
veteran's schizophrenic reaction increased or that he became 
unemployable due to the schizophrenia during the one year 
period prior to August 14, 1995.


CONCLUSIONS OF LAW

1.  An effective date earlier than August 14, 1995, for the 
grant of a 70 percent evaluation for a schizophrenic reaction 
is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.400 (1999).

2.  An effective date earlier than August 14, 1995, for the 
grant of a total rating based upon individual unemployability 
is not warranted.  38 U.S.C.A. § 5110 (West 1991& Supp. 
1999); 38 C.F.R. §§ 3.400, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background:  The veteran was released from his second 
period of active military service in July 1965.  His initial 
application for compensation was received in August 1965.  At 
that time, he requested service connection for mental 
depression.

In a November 1965 rating decision, the RO noted that the 
veteran was diagnosed with schizophrenic reaction, paranoid 
type, during service and was released from service because of 
psychiatric disability evaluated at 10 percent disabling.  He 
had been given more than $5,000 in severance pay.  The RO 
granted service connection for the veteran's schizophrenic 
reaction, and assigned it a 10 percent disability rating, 
effective July 27, 1965, the day following his release from 
service.

By a September 1966 letter, the RO advised the veteran that 
his payments had been terminated because he had failed to 
report for a VA psychiatric examination.

VA hospital records reflects that the veteran was admitted 
for treatment following homicidal and suicidal threats in May 
1969 and that he remained hospitalized until September 1969.  
The final diagnosis was psychotic depressive reaction which 
was manifested by poor impulse control and aggravated by poor 
interpersonal conflicts and alcoholism.

Upon consideration of the foregoing, by an October 1969 
rating decision, the RO increased the rating for the 
veteran's schizophrenic disorder to 100 percent effective May 
21, 1969.

A VA hospital report reflects that the veteran was 
hospitalized for several days in December 1969.  He had been 
admitted as a transfer from a county hospital on a 14-day 
forced hospitalization certification.  The diagnosis was 
schizophrenia, paranoid type.

Based on the foregoing, by a December 1969 rating decision, 
the RO reduced the evaluation for the veteran's schizophrenic 
reaction from 100 to 30 percent, effective March 1, 1970.

A VA hospital report reflects that the veteran was 
hospitalized from June to July 1970.  The veteran was 
admitted for treatment because of an inability to function 
and for feelings of guilt about the death of his mother.  
Schizophrenia was diagnosed.

The veteran was again hospitalized for schizophrenia at VA 
hospitals from August 1970 to February 1971.

Upon consideration of the foregoing, by an April 1971 rating 
decision, the RO assigned a temporary total rating for the 
veteran's schizophrenic reaction, effective August 22, 1970, 
and decreased the evaluation for this disability to 30 
percent, effective March 1, 1971.

In May 1971 the veteran was again hospitalized for 
schizophrenia at a VA hospital.  He was admitted for 
treatment because of excessive drinking, auditory 
hallucinations and repeated states of disassociation.

The veteran was next hospitalized at a VA facility from June 
1971 to April 1972.  The veteran was admitted for treatment 
because he had threatened a prospective employer with a gun.  
The discharge summary reflects that the hospital staff was 
never convinced that the veteran presented a true 
schizophrenic picture.  It was reported that during the 
period from August 1971 to February 1972 what emerged 
clinically was a man with a very immature and unstable 
personality who, when pressured, went into apparent psychotic 
states.  The final diagnosis upon discharge was as follows:  
personality trait disorder - passive aggressive personality 
with sociopathic tendencies manifested by impulsiveness, 
alcohol and drug abuse, police and family conflict.

VA hospital records reflect that the veteran was again 
hospitalized from July to November 1972.  The veteran was 
admitted for treatment because he was tense and depressed.  
Upon his discharge, he was diagnosed as having a chronic, 
paranoid schizophrenic reaction with periods of depression 
and alcoholism.  It was noted that he was competent and that 
he could work if he could find a suitable job.

A VA hospital report reflects that the veteran was next 
hospitalized from February to March 1973.  He was admitted 
for treatment because of excessive alcohol use, 
hallucinations and delusionary thinking.  The diagnosis at 
discharge was schizophrenic reaction of an undifferentiated 
type.  It was noted that he was employable and competent for 
VA purposes.

A VA hospital report shows that the veteran was again 
hospitalized from April to June 1973.  The veteran was 
admitted for treatment via a referral after he wandered into 
a hospital confused, suspicious, depressed and under the 
influence of alcohol.  It was noted that he was unemployed.  
Upon his discharge, it was noted that he was competent and 
employable.  The discharge diagnoses were schizophrenia and 
alcohol addiction.

The veteran was next hospitalized from July to August 1973.  
The veteran was admitted for treatment because he felt 
depressed.  He was neatly dressed and oriented to time, place 
and person.  His affect was labile with frequent crying.  His 
thought content included auditory hallucinations.  On several 
occasions he left the ward in the evening and returned 
inebriated.  The diagnoses at discharge were chronic 
alcoholism and passive dependent personality disorder.

A VA hospital report reflects that the veteran was 
hospitalized from April to May 1974.  The veteran was 
admitted for treatment because he felt alienated and 
depressed and because he had had nightmares and homicidal and 
suicidal ideation.  Upon his discharge, it was noted that he 
planned to attend school the following September.  It was 
also noted that he was competent, but that he might have some 
difficulty returning to work.  The final diagnosis was 
paranoid schizophrenia.

Based on the foregoing, by a September 1974 rating decision, 
the RO amended the April 1971 rating to reflect that the 
veteran's schizophrenia was rated as 100 percent disabling 
from August 22, 1970.

A VA hospital report shows that the veteran was again 
hospitalized from September to December 1975.  The veteran 
was admitted for treatment because he had threatened his 
father and stepmother with a gun.  The diagnoses at discharge 
were paranoid schizophrenia and alcohol addiction.  It was 
noted that he was competent for VA purposes, but that he was 
not employable.

A VA hospital report reflects that the veteran was next 
hospitalized from December 1975 to January 1976.  The veteran 
was admitted for treatment because he had been drinking 
heavily following arguments with his father and because he 
had had auditory hallucinations.  The diagnoses at discharge 
were paranoid schizophrenia and alcohol addiction.  It was 
noted that he was competent for VA purposes and that he was 
employable.

VA hospital records, dated from October to November 1976, 
show that the veteran was admitted for treatment because he 
had been depressed and because he had had auditory and visual 
hallucinations.  The diagnoses at discharge were paranoid  
schizophrenia and alcohol addiction.  It was noted that he 
was competent for VA purposes, but that he was unemployable.

VA hospital records dated from March to April 1977 show that 
the veteran was admitted for treatment because of assaultive 
behavior which resulted from excessive drinking.  The 
diagnoses at discharge were periodic excessive drinking and  
pathological intoxication secondary to alcohol abuse.  It was 
noted that he would be employable as of May 1, 1977.

On VA neuropsychiatric examination in June 1979, the examiner 
noted that the veteran had been hospitalized 7 times at the 
Brentwood VA hospital and 10 to 15 times at VA hospitals in 
San Diego, Palo Alto, Long Beach, Portland, and Seattle, as 
well as at the Oakland Naval hospital, and at other 
facilities for paranoid schizophrenia.  However, for the past 
two years the veteran had not been under psychiatric 
treatment.  It was noted that he had a problem with alcohol 
but he denied recent alcoholism.  He had been sentenced to 
jail but the sentence was reversed.  The examiner concluded 
that the veteran's psychotic reaction appeared to be in 
remission, but commented that the veteran would probably find 
it difficult to obtain employment.

Upon consideration of the foregoing, by an August 1979 rating 
decision, the RO reduced the evaluation for the veteran's 
schizophrenic reaction from 100 to 70 percent, effective 
December 1, 1979.

The veteran perfected an appeal from the August 1979 rating 
decision and by a May 1980 decision, the Board denied a 
rating in excess of 70 percent for the veteran's 
schizophrenic reaction.

On VA psychiatric examination in July 1980, it was noted that 
the veteran had gotten along well until the early 1960's when 
he began to drink, and in a few years he became a very, very 
heavy drinker.  After his release from service he was able to 
hold down a job for three years until he was laid off for 
economic considerations.  After that, he drank very heavily 
until about a year ago when he entered college.  The veteran 
stated that one of the reason for the examination was that he 
wanted to change his curriculum at college and his counselor 
refused to change it until he had this examination.  The 
examiner concluded that there was no reason why the veteran 
should not be able to change his curriculum.  His work at 
school seemed to be very good and his reason for changing his 
curriculum cogent.  The examiner stated that at the time of 
the examination, he could find no evidence whatsoever of 
schizophrenia.  The veteran was assessed as having 
alcoholism.  The examiner stated that the veteran was 
suitable for a job as a sales representative; that he had ha 
personality with which he could deal with people and that he 
showed no evidence of aggressiveness or hostility during the 
examination.

Based on the foregoing, by an August 1980 rating decision, 
the RO reduced the evaluation for the veteran's schizophrenic 
reaction from 70 to 50 percent, effective November 1, 1980.

By a statement received in August 1980, the veteran's wife 
reported that the veteran had left many jobs over the years 
because he had had an enormous amount of fear of the people 
that he had worked with.  She also reported that the veteran 
became depressed and drank alcohol whenever he left a job.

In an October 1980 statement, R. Hameed, Ph.D., reported that 
the veteran had a paranoid schizophrenic disorder which was 
in remission.  Dr. Hameed also reported that this disorder 
caused anxiety, anger and marked impairments in social 
relations and role functioning.  It was noted that the 
veteran was unable to work with others.  He attended school 
regularly and his grades were average the previous semester.

On VA psychiatric examination in September 1981, it was noted 
that the veteran had been hospitalized at VA facilities on 
many occasions until 1977 when he stopped any further 
treatment from VA.  The veteran reported that he had been 
attending vocational rehabilitation school and that he was 
receiving income from the Social Security Administration.  
Upon examination, veteran manifested delusional thinking and 
false beliefs related to a paranoid content.  The veteran was 
assessed as having active paranoid schizophrenia and the 
examiner commended that he needed to be under some sort of 
treatment.

Based on the foregoing, by an October 1981 rating decision, 
the RO confirmed and continued the 50 percent evaluation for 
the veteran's schizophrenic reaction.

A document from the Riverside City College reflects that the 
degree of Associate in Arts was conferred upon the veteran in 
January 1982 upon his satisfactory completion of a two-year 
curriculum.

By a letter received from the veteran's former representative 
in March 1986, the veteran requested an increased evaluation 
for his schizophrenic reaction.

Accompanying this letter was a private psychiatric 
examination report, dated January 1986, from, M. Scheinbaum, 
M.D.  In this report Dr. Scheinbaum reported that the veteran 
had not worked since 1975, and that he had a chronic, 
paranoid schizophrenic reaction, mixed personality traits and 
severe psychosocial stressors.  It was noted that the veteran 
had an altered sense of self which prevented him from 
effectively working along side others or accepting 
supervision.

On VA psychiatric examination in May 1986, the veteran was 
assessed as having chronic paranoid schizophrenia in 
remission.  It was noted that he was competent for VA 
purposes.

Upon consideration of the foregoing, by a May 1986 rating 
decision, the RO confirmed and continued the 50 percent 
evaluation for the veteran's schizophrenic reaction.

By a letter received from the veteran's former representative 
in June 1986, the veteran filed a Notice of Disagreement with 
the RO's denial of his claim for an increased evaluation for 
schizophrenic reaction, and the RO issued a Statement of the 
Case in July 1986.  By a letter received from the veteran's 
former representative in August 1986, the veteran requested 
an additional 60 days to file his substantive appeal.  By a 
September 1986 letter, the RO advised the veteran that his 
request for an extension of time to submit a substantive 
appeal had been granted, and that he had until October 25, 
1986 to file the substantive appeal.  The Board notes that 
the record reflects that the veteran never filed a 
substantive appeal for the May 1986 rating decision.

By a VA Form 21-4138 received in January 1987, the veteran 
requested an increased evaluation for his schizophrenic 
reaction.  In support of his claim, he submitted a duplicate 
copy of the January 1986 private psychiatric examination 
report from Dr. Scheinbaum.

Based on the foregoing, by a January 1987 rating decision, 
the RO confirmed and continued the 50 percent evaluation for 
the veteran's schizophrenic reaction.

By a letter received at the RO in April 1993, the veteran 
requested an increased evaluation for his schizophrenic 
reaction.

On VA psychiatric examination in October 1993, the veteran 
reported that his longest period of employment was 2 1/2 years 
at McDonnell/Douglas and that he had not worked on a regular 
basis since he terminated this employment in 1969 and has not 
worked at all since 1975.  He had a long history of alcohol 
abuse resulting in numerous admissions.  He currently drank 
up to 1/2 cases of beer a day.  He stated that he only had 
auditory or visual hallucinations when he was drinking.  He 
stated that he has not worked because he doesn't like being 
around people and doesn't feel that people accept him.  He 
was not on any medication and was hesitant to seek help as an 
out-patient.  Examination resulted the diagnoses of chronic 
schizophrenic reaction, paranoid type, mild to moderate, and 
alcohol dependence and abuse.

Upon consideration of the foregoing, by a November 1993 
rating decision, the RO confirmed and continued the 50 
percent evaluation for the veteran's schizophrenic reaction.  
The RO notified the veteran about this rating decision in a 
December 1993 letter.

By a letter received at the RO on April 14, 1995, the veteran 
expressed his belief that his schizophrenic disorder 
warranted a 100 percent evaluation because he was 
unemployable and because of his medical records.  In response 
to the veteran's letter, the RO sent him a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability.  The veteran returned this document to the 
RO in September 1995.

On VA psychiatric examination in October 1995, it was noted 
that the veteran had not been hospitalized recently and he 
not been followed in any outpatient mental health facility.  
The veteran was diagnosed as having a paranoid schizophrenic 
reaction.  He was also assigned a Global Assessment of 
Functioning (GAF) score of 50.  The examiner noted that the 
veteran had not worked since 1975 and commented that it 
appeared that the veteran's diagnosis of paranoid 
schizophrenia was alone enough to make this veteran 
unemployable. 

As reported earlier, by a March 1996 rating decision the RO 
increased the evaluation for the veteran's schizophrenic 
reaction from 50 to 70 percent, effective August 14, 1995, 
and granted a total rating for compensation based on 
individual unemployability, effective August 14, 1995.

By a letter received from the veteran's former representative 
in July 1996, the veteran filed a Notice of Disagreement with 
the RO's assignment of August 14, 1995, as the effective 
dates for the grant of a 70 percent evaluation for his 
schizophrenic reaction, and for the grant of a total rating 
for compensation based on individual unemployability.  He 
maintained that he was entitled to an earlier effective dates 
pursuant to 38 U.S.C.A. § 5110, 38 C.F.R. §§ 3.400, 3.155 and 
3.157 and case law promulgated by the U.S. Court of Appeals 
for Veterans Claims (Court).  In essence, he contended that 
earlier effective dates were warranted for his claims as he 
had submitted informal claims prior to August 14, 1995.

As part of the development of the veteran's claims, VA 
counseling records, dated from May to September 1979, were 
associated with the claims folder in December 1996.  These 
records show that, in September 1979, it was noted that the 
veteran had been unable to make an occupational adjustment 
since his separation from service primarily because of a 
disability which was rated 100 percent disabling.  It was 
also noted that this disability would be reduced to 70 
percent, effective December 1, 1979.

In March 1997, VA outpatient treatment records, dated from 
October 1995 to March 1997, were associated with the claims 
folder.  These records show that the veteran was assessed as 
having paranoid schizophrenia in November and December 1995.

In July 1997, medical records, dated from August 1993 to 
October 1995, were requested from the Jerry L. Pettis VA 
Medical Center.  Later that month, that facility responded 
that, other than the general medical and psychiatric 
examinations which the veteran had been afforded in October 
1993, he had not received any treatment there from August 
1993 to October 1995.

The veteran was afforded another VA psychiatric examination 
in December 1997.  The veteran stated that in 1976 he stopped 
taking medications and quit psychiatric treatment.  At that 
time, he was diagnosed as having chronic paranoid 
schizophrenia.  He was also assigned a GAF score of 45.  The 
examiner commented that the veteran was unemployable.

In January 1998, a September 1979 letter from the County of 
Riverside Department of Veterans' Services was associated 
with the claims folder.  In this letter, the veteran was 
advised that, in the event that he was unable to obtain 
gainful employment, he should contact that office as it might 
be able to obtain additional benefits for him.

At his February 1998 hearing, the veteran testified that the 
100 percent evaluation for his schizophrenic reaction should 
be effective December 1, 1979, as that was the date that its 
evaluation was reduced to 70 percent.  He reported that he 
had been denied insurance coverage because of his 
schizophrenic reaction.  He also reported that he had been 
granted Social Security Administration (SSA) disability 
benefits for his schizophrenic reaction.  He maintained that 
the aforementioned denial and grant showed that his 
schizophrenic reaction was 100 percent disabling prior to 
August 14, 1995.

At the February 1998 hearing, the veteran submitted 
additional evidence in support of his claims, including a 
report from E. Magi, M.D., dated December 7, 1981, and a 
decision from the Social Security Administration dated 
January 28, 1983.  The report from Dr. Magi reflects that he 
examined the veteran for the SSA and that the veteran was 
diagnosed as having paranoid schizophrenia, a history of 
episodic alcohol abuse, and paranoid and avoidant personality 
traits.  Dr. Magi concluded that the veteran's paranoia 
continued to severely impair both social and occupational 
relationships and make competitive employability doubtful.  
The Social Security records include a decision by an 
Administrative Law Judge who found that the veteran was 
disabled within the meaning of the Social Security Act 
beginning August 22, 1970; that his impairments consisted of 
chronic paranoid schizophrenia in fair remission; that the 
veteran was a high school graduate with two years of college 
training in business administration; and that, based on 
expert vocational testimony and considering the veteran's 
maximum sustained work capability, age, education and work 
experience, his disability did not cease on January 1, 1982. 

In April 1998, additional evidence was associated with the 
claims folder.  The relevant evidence included copies of 
letters from officials with the State of California 
Department of Motor Vehicles, statements from a staff 
psychiatrist and physician from the Sepulveda VA Hospital, VA 
outpatient treatment records, letters to the veteran from the 
RO and letters to the veteran from various insurance 
companies.

By an October 1977 letter, an official with the State of 
California Department of Motor Vehicles advised the veteran 
that the decision to withdraw his driving privilege had been 
continued.

By an October 1977 statement, a staff psychiatrist from the 
Sepulveda VA Hospital reported that he had known the veteran 
for the previous five years and was familiar with his medical 
records.  The staff psychiatrist also reported that he would 
testify on the veteran's behalf if an informal hearing was 
arranged.  The staff psychiatrist indicated that he would 
attempt to provide a written opinion about the veteran if an 
informal hearing was not arranged.

By a December 1977 statement, a physician from the Sepulveda 
VA Hospital reported that he had testified that the veteran's 
schizophrenia and alcohol use were in remission.  He also 
reported that he had testified that the veteran's drivers 
license should be restored subject to medical supervision.

VA outpatient treatment records, dated from August 1979 to 
December 1997, do not include any report or clinical finding 
which pertains to the veteran's schizophrenic reaction.

Letters from the RO to the veteran, dated in May and August 
1979 and February 1980, show that the veteran was scheduled 
for appointments with educational-vocational counselors.

By a September 1980 letter, an official with the State of 
California Department of Motor Vehicles advised the veteran 
that his mental disability had rendered him incapable of 
safely operating a motor vehicle unless he complied with the 
terms and conditions of probation.  He was also advised that 
his driving privilege would be revoked if he did not comply 
with the terms of probation.

The letters to the veteran from the insurance companies show 
that, in July 1984, he was denied insurance coverage because 
of a medical condition.

Legal Criteria:  Unless specifically provided otherwise, a 
claim reopened after final adjudication or a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
Section 5110(b)(2) then specifically provides otherwise by 
stating as follows:  "The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. 
§ 3.400(o)(1), (2) (effective date of award of increased 
rating is earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date, otherwise, 
date of receipt of claim); Swanson v. West, 12 Vet. App. 442, 
447 (1999); Hazan v. Gober, 10 Vet. App. 511, 520 (1997).  

In VAOPGCPREC 12-98, General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

Accordingly, if an increase in disability is found to have 
occurred within one year prior to receipt of the claim, the 
increase is to be made effective as of the date that the 
increase was "factually ascertainable."  If an increase in 
disability occurred more than one year prior to the claim, 
the increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date that an actual increase in disability is shown.  
38 U.S.C.A. § 5102(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain medical records may constitute an 
"informal claim" for an increase in disability compensation.  
In addition, 38 C.F.R. § 3.157(b)(1) specifies that where, as 
here, a claimant's formal claim for compensation already has 
been allowed, receipt of, inter alia, a VA report of 
examination will be accepted as an informal claim filed on 
the date of the examination.

During the pendency of this claim the VA changed the rating 
schedule for rating the severity of mental disorders.  See 61 
Fed. Reg. 52695-52702 (1996).  Under the provisions of 
Diagnostic Code 9203 which were in effect prior to November 
7, 1996, a 50 percent rating is assigned for paranoid type 
schizophrenia which is productive of considerable impairment 
of social and industrial adaptability.  A 70 percent rating 
is assigned for symptomatology which is less than that 
required for a 100 percent evaluation, but which nevertheless 
produces severe impairment of social and industrial 
adaptability.  A 100 rating requires active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996).  

Under the revised schedular criteria effective November 7, 
1996, a 100 percent disability evaluation is warranted for 
paranoid type schizophrenia which is productive of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130, Diagnostic Code 9203.

A 70 percent evaluation envisions a lowered occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A total disability rating may be granted even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service-
connected disabilities provided a minimal rating of 60 
percent has been assigned if there is only one service- 
connected disability, or a combined rating of 70 percent has 
been assigned if there are several service-connected 
disabilities with at least one of the several having a 
minimum rating of 40 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (1999).  A total service-connected disability rating 
based on individual unemployability may be granted even 
though the disability rating does not reach the schedular 
criteria if the veteran's disabilities, in light of his 
education and occupational background, preclude him from 
securing and following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 3.341, 4.16.


Analysis.  Initially, the Board finds that the veteran's 
claims are well-grounded pursuant to 38 U.S.C.A. §  5107 in 
that they are plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the veteran in the development of evidence 
pertinent to that claim.  After reviewing the record, the 
Board is satisfied that all relevant, available evidence is 
on file and that the statutory duty to assist the veteran in 
the development of evidence relevant to his claims has been 
satisfied.  38 U.S.C.A. § 5107.

In the instant case, the Board notes that the veteran has 
contended that the grants of a 70 percent evaluation for his 
schizophrenic reaction and for a total rating for 
compensation based on individual unemployability should date 
back to 1979.  However, a review of the record shows that the 
assigned ratings are controlled by numerous rating decisions, 
as well as the Board's May 1980 decision, all of which are 
now final.  38 U.S.C.A. §§ 7103, 7104, 7105(c); 38 C.F.R. 
§§ 20.1100, 20.1103.  Under 38 C.F.R. § 3.105(a), "[p]revious 
determinations which are final and binding, including 
decisions of ... degree of disability ...will be accepted as 
correct in the absence of clear and unmistakable error."  To 
assert a valid claim of clear and unmistakable error, the 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated; he must, with some degree of 
specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  The mere assertion of clear and 
unmistakable error is not sufficient to reasonably raise the 
issue.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review 
denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  The Board is 
of the opinion that the veteran has not alleged clear and 
unmistakable error with respect to the prior rating 
decisions.  With respect to the May 1980 Board decision, it 
is observed that the regulations for the revision of a final 
Board decision on the grounds of clear and unmistakable error 
were amended effective February 12, 1999.  64 Fed. Reg. 2,134 
(1999) ( 38 C.F.R. § 20.1400 to 20.1411).  As these 
regulations follow the guidelines of 38 C.F.R. § 3.105(a) and 
the Court precedent decisions, the Board is of the opinion 
that the veteran has not alleged clear and unmistakable to 
the May 1980 Board decision either.

On VA psychiatric examination in September 1981, it was noted 
that the veteran reported that he was receiving income from 
the Social Security Administration.  At the hearing in 
February 1998, the veteran submitted a report of psychiatric 
examination by Dr. Magi dated in December 1981, and a 
decision from the Social Security Administration dated 
January 28, 1983.  Dr. Magi concluded that the veteran's 
paranoia continued to make competitive employability 
doubtful.  The Social Security records reflect that the 
veteran was disabled within the meaning of the Social 
Security Act beginning August 22, 1970, and that an 
Administrative Law Judge had held his disability had not 
ceased for SSA purposes as of January 1982.  The veteran's 
impairment for SSA purposes was listed as chronic paranoid 
schizophrenia in fair remission.  

Even though the SSA records and the psychiatric examination 
report of Dr. Magi were not of record prior to 1998, the 
Court held in Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994), that an incomplete record is not clearly and 
unmistakably erroneous even where the incomplete record is 
due to VA's breach of its duty to assist, i.e., even though 
VA was on notice of the existence of SSA records as far back 
as 1981.

The veteran asserts that he is entitled to an earlier 
effective date for a total rating based on individual 
unemployability based on an inferred claim, citing to several 
decision of the United States Court of Appeals for Veterans 
Claims (Court) dated in 1991 and 1992.  The duty of VA in 
infer and adjudicate TDIU claims was not construed into VA's 
statutory duty to assist until 1991.  See Gleicher v. 
Derwinski, 2 Vet. App. 26, 27 (1991) (reversing Board decision 
denying individual unemployability benefits where appellant 
had requested that VA increase 70 percent disability rating to 
100 percent but did not request specifically a total rating 
based on individual unemployability); Snow v. Derwinski, 1 
Vet. App. 417 (1991) (remanding matter to the Board for 
consideration of individual unemployability claim where 
appellant had not raised it explicitly but had stated in 
submissions to VA that he believed he was 100 percent disabled 
and that last employer would not rehire him due to his 
service-connected disability).  In the same light VA's 
statutory duty to assist was not imposed until 1988 when 
Congress enacted 38 U.S.C.A. § 5107(a).  Accordingly, a CUE 
argument in this regard fails as the law existing at the time 
of the BVA decision in 1980 and the subsequent RO decisions 
prior to 1991 did not implicate the duty to assist or a duty 
to infer or adjudicate a TDIU claim upon which the appellant 
relies.  Likewise, any failure of the RO to consider the 
veteran's entitlement to a total disability rating based on 
unemployability due to service-connected disability in the 
1993 decision would not amount to CUE in view of the facts in 
this case, including the fact that the veteran's only service-
connected disability was rated as 50 percent disabling and, 
thus, he did not meet the criteria for a total rating under 38 
C.F.R. § 4.16(a).  The October 1993 VA examination resulted in 
a diagnosis of mild to moderate schizophrenia.  A 
determination as to whether a TDIU claim may have been 
warranted under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b),  would 
have clearly involved a weighing of the evidence.  A final 
decision is entitled to a strong presumption of validity.  See 
Fugo v. Brown, 6 Vet. App. 40 (1993).  To the extent that the 
attack on a final decision is based on a disagreement with how 
the adjudicator weighed the facts, then it cannot constitute 
CUE.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc).  The error must be such that the appellant is able to 
demonstrate, bearing in mind the extra burden of persuasion 
there is to do so, that but for the error the result would 
have been "clearly and unmistakably" different.

The applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the claims folder which may be interpreted as applications or 
claims -- formal and informal -- for an increased evaluation 
and for a total rating for compensation based upon individual 
unemployability.  The Board is then required to review all 
other evidence of record to determine the "earliest date as 
of which", within the year prior to the claims, the increase 
in the severity of the schizophrenic reaction and 
unemployability were ascertainable.  38 U.S.C. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).

As noted above, the RO denied the veteran's claim for an 
evaluation in excess of 50 percent for the veteran's 
schizophrenic reaction in a November 1993 rating decision.  A 
review of the claims folder fails to disclose any 
communication from the veteran or any other document which 
may be construed as a formal or informal claim for an 
increased evaluation or for a total rating for compensation 
based upon individual unemployability prior to receipt of his 
statement on April 14, 1995.  Thus, the veteran's claims for 
an increased evaluation and for a total rating for 
compensation based on individual unemployability were 
received on April 14, 1995.

The Board will now review all evidence of record to determine 
the "earliest date as of which," within the year prior to the 
claims, August 14, 1994, an increase in the severity of the 
veteran's schizophrenic reaction and unemployability were 
ascertainable.  In this case, the medical records fail to 
disclose that the veteran received any treatment for his 
schizophrenic reaction from August 14, 1994, to August 14, 
1995.  As such, there are no medical records during this 
period which establish a factual basis that the severity of 
his schizophrenic reaction increased or that he was 
unemployable due to service-connected schizophrenia.  
Therefore, the RO properly determined that August 14, 1995, 
was the earliest date for the assignment of a 70 percent 
evaluation for a schizophrenic reaction and for the grant of 
a total rating for compensation based on individual 
unemployability.


ORDER

An effective date earlier than August 14, 1995, for the award 
of a 70 percent evaluation for a schizophrenic reaction is 
denied.

An effective date earlier than August 14, 1995, for the award 
of a total rating based upon individual unemployability is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

